Opinión de conformidad del
Juez Asociado Señor Fuster Berlingeri.
Eñ el caso de autos, la víctima menor de edad fue some-tida a varias pruebas psicológicas de distinta índole antes de la fecha original fijada para la celebración del juicio del acusado, que está aún pendiente. Una de esas pruebas fue la que se realizó previo a que se llevara a cabo la vista preliminar para acusar, cuyo resultado dio lugar a que el testimonio de la menor para dicha vista fuese recibido a través del sistema de televisión de circuito cerrado. Se uti-lizó tal sistema para obtener el testimonio referido, porque quedó establecido antes, a satisfacción del foro de instan-cia, que confrontar a la víctima menor de edad con el im-putado en la vista preliminar contemplada podría causarle a la menor un serio disturbio mental que, a su vez, podría provocarle un trauma a largo plazo. Todo ello podría ocu-rrir, porque la víctima menor de edad, según el criterio de uno de los psiquiatras que ya la había examinado, presen-taba claros síntomas compatibles con un estado depresivo.
Es menester señalar que en la vista celebrada ante el foro de instancia para determinar si el testimonio de la menor perjudicada debía recibirse mediante el sistema te-levisivo de circuito cerrado, el perito psiquiátrico de la de-fensa estuvo presente, en calidad de asesor.
Todo lo anterior surge claramente del expediente de este caso. Es en el contexto de lo relatado antes que debemos evaluar la petición del acusado de realizar aún otra eva-luación psiquiátrica de la menor perjudicada.
A poco que se reflexione sobre el particular, es evidente que el foro apelativo resolvió correctamente el asunto en cuestión. Determinó dicho foro, inter alia, que al sopesar los intereses en conflicto, el perjuicio que se le podría cau-sar a la menor al someterla a otra evaluación psiquiátrica —a ser realizada por un perito del acusado— sería mayor *5que el que sufriría dicho acusado por denegársele la eva-luación que interesa realizar. Concluyó el foro apelativo que no existía aquí la “clara necesidad” requerida para or-denar la evaluación psicológica de la menor que el acusado interesaba realizar.
Estoy conforme con el dictamen referido del Tribunal de Apelaciones, por las razones que he expresado antes como por las que formulé más recientemente en mi opinión disi-dente sobre este mismo tema en Pueblo v. Ríos Alonso, 156 D.P.R. 428 (2002), a la que se unieron el entonces Juez Presidente Señor Andréu García y la entonces Juez Aso-ciada Señora Naveira de Rodón.
No es necesario repetir ahora todos los criterios perti-nentes expresados en la referida opinión en Pueblo v. Ríos Alonso, supra. Basta con resaltar la imperiosa necesidad que existe, en casos como el de autos, de evitar en todo lo posible que la víctima menor de edad que ya sufrió un grave abuso sexual, pueda sufrir también otra intromisión que la perjudique al sometérsele a una evaluación psicoló-gica por un perito del acusado.
Para proteger en todo lo posible a la víctima menor de edad del caso de autos, son necesarias dos medidas. En primer lugar, el acusado debe demostrarle concretamente al foro de instancia, en una vista celebrada con ese propó-sito, por qué no es suficiente que la defensa se prepare para el juicio con su propio examen pericial de los informes y estudios que tenga el Ministerio Público resultantes de las varias evaluaciones psicológicas que ya se le han realizado a la menor. Es decir, la defensa debe tener acceso a las evaluaciones psiquiátricas de la víctima realizadas para el Ministerio Público, y a base de ellas, debe demostrar con-cretamente por qué es necesaria otra evaluación psicoló-gica de la menor que satisfaga los intereses de la defensa.
Debe de tenerse en cuenta que la norma fundamental que aplica, que exige que el acusado demuestre una “clara necesidad” para justificar la evaluación psicológica de la *6menor —quien es víctima del delito de abuso sexual que se le imputa— tiene dos vertientes. En primer lugar, la eva-luación en cuestión debe ser claramente necesaria en el sentido de que dicha evaluación sea pertinente a la defensa que el acusado ha de presentar; es decir, que el resultado de la evaluación pueda constituir un elemento favorable en la teoría exculpatoria del acusado. En segundo lugar, la evaluación debe ser claramente necesaria en el sentido de que no hay otro modo de obtener la información que la defensa interesa tener.
No se ha demostrado adecuadamente en el caso de autos lo segundo: que el acusado necesita una nueva evaluación psicológica de la menor para obtener la información que le permita intentar rebatir que la menor padece del síndrome de niño abusado sexualmente. La defensa no ha explicado concretamente, más allá de sus meras alegaciones conclu-sorias, por qué no le sirven para sus propios propósitos los informes y estudios que existen sobre las otras evaluacio-nes psicológicas que ya se han realizado a la víctima menor de edad. Hasta que no demuestre que son insuficientes las evaluaciones anteriores, no ha satisfecho la norma de “cla-ra necesidad”.
En segundo lugar, si la defensa llegara a demostrar lo indicado antes, entonces la evaluación adicional a petición del acusado debe realizarla un perito nombrado por el tribunal, a quien la defensa le plantee lo que crea menester respecto al particular. Pero, luego de haber escuchado lo que tenga que decir la defensa, el perito del tribunal será quien deba realizar la evaluación en cuestión, según crea procedente para salvaguardar la integridad emocional y la intimidad de la menor.
En mi criterio, sólo con las dos medidas mencionadas antes se establece un balance adecuado entre derecho del acusado a una legítima defensa y el derecho de la perjudi-cada menor de edad a su intimidad e integridad y a no ser victimizada una vez más.
*7Como estas dos indispensables medidas no le han sido solicitadas por el acusado al foro de instancia en el caso de autos, es correcta la determinación del Tribunal de Apela-ciones en la que se deniega la solicitud del acusado para realizar de su parte otra evaluación psicológica más de la víctima menor de edad de este caso.
— O —